Citation Nr: 0611138	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include a craniotomy.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

4.  Whether new and material evidence to reopen a claim for 
service connection for residuals of an excision of a cystic 
hygroma of the right ear has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION


The appellant had active military service from October 1952 
to February 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In December 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The Board points out that, regardless of the RO's actions, 
the Board has a legal duty, under 38 U.S.C.A. §§ 5108 and 
7105 (West 2002), to consider the pertinent legal authority 
governing finality of prior decisions and reopening of 
previously disallowed claims.  Thus, the Board must address 
the question of whether new and material evidence to reopen 
the claim has the received, since that issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
matter on appeal has been characterized as on the title page.

The Board's decision reopening the claim for service 
connection for residuals of an excision of a cystic hygroma 
of the right ear is set forth below.  The matter of service 
connection for residuals of an excision of a cystic hygroma 
of the right ear, on the merits, along with the other issues 
listed on the title page of this action, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the applications to reopen the claim for service 
connection for residuals of an excision of a cystic hygroma 
of the right ear has been accomplished.

2.  By decision of March 1963, the RO notified the veteran 
that it had denied the veteran's claim for service connection 
for residuals of an excision of a cystic hygroma of the right 
ear.

3.  Evidence associated with the claims file since the RO's 
decision is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1963 denial is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Since the RO's March 1963 decision, new and material 
evidence to reopen the claim for service connection for 
residuals of an excision of a cystic hygroma of the right ear 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005)). The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petition 
to reopen the claim for service connection for residuals of 
an excision of a cystic hygroma of the right ear, the Board 
finds that all notification and development action needed to 
fairly adjudicate the petition to reopen has been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

The veteran's claim for service connection for residuals of 
an excision of a cystic hygroma of the right ear has been 
previously considered and denied.  By decision of March 1963, 
the RO denied a claim for service connection for the 
residuals of an excision of a cystic hygroma behind the right 
ear as pre-existing service without evidence of aggravation.  
The RO notified the veteran in March 1963, and the veteran 
did not file a timely appeal.  Therefore, that decision is 
final.  The pertinent evidence then of record included the 
veteran's service medical records and lay statements from the 
veteran.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 

The veteran's application to reopen his claims for service 
connection for residuals of an excision of a cystic hygroma 
behind the right ear was received in January 2001.

As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156. However, that revision applies only to claims filed on 
and after August 29, 2001. Given the January 2001 date of the 
claim to reopen culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the RO's March 1963 decision includes VA and non-VA medical 
evidence as well as the December 2005 testimony provided by 
the veteran.  

The Board finds, as did the RO in the May 2005 supplemental 
statement of the case, that the medical evidence associated 
with the claims file since the RO's March 1963 decision is 
"new," in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that 
this evidence "material" for the purpose of reopening the 
claim.  The evidence added to the record reflects treatment 
for the right ear residuals.  For claims filed prior to 
August 29, 2001, the evidence needs only, at a minimum, to 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince VA to alter its 
decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  
The Board thus finds that this new evidence is so significant 
that it must be considered to fairly decide the merits of the 
claims for service connection for residuals of an excision of 
a cystic hygroma of the right ear, and is, thus, material for 
purposes of reopening this claim.


ORDER

As new and material evidence has been received, the criteria 
for reopening the claims for service connection for residuals 
of an excision of a cystic hygroma of the right ear are met.  
To this extent only, the appeal is allowed.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  On remand, a 
letter explaining this should be issued to the veteran.

During the December 2005 hearing before the undersigned, the 
veteran maintained that he injured his head during service 
and that he underwent a craniotomy at that time.  He asserted 
that he developed migraine headaches and TMJ as a result of 
the head injury.  He also maintained that he had a cystic 
hygroma removed from his right ear during service. 

The veteran recalled that he has been told by a VA physician 
that he developed these disorders as a result of the reported 
head injury during service.  He added that these VA records 
had not been associated with the claims file.  He also 
recalled visiting a private neurologist beginning in 2001. 
(See Transcript, page 18).  The veteran indicated that he 
would attempt to submit these records, and the Board left the 
record open for the veteran for that purpose.  Nevertheless, 
it appears that he has not done so since the December 2005 
hearing.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In addition, given that the veteran has identified 
potentially relevant VA and private medical evidence, an 
attempt should be made to obtain copies of them.



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish service 
connection, a disability rating, and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should send the veteran a 
letter requesting him to provide any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to treatment service 
connection for residuals of head trauma, 
to include a craniotomy, migraine 
headaches, TMJ syndrome, and residuals of 
an excision of a cystic hygroma of the 
right ear has been received during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such records on his behalf.  The veteran 
maintains that he injured his head during 
service and underwent a craniotomy, but 
the service medical records do not 
corroborate this. 

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, specifically to include the 
VA medical records described by the 
veteran during his December 2005 hearing 
before the undersigned.  If the RO is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

4.  After obtaining any new evidence, the 
RO should undertake any other development 
it determines to be necessary, to include 
a medical examination - if there is 
documented evidence of a head injury 
and/or craniotomy during service - for a 
nexus opinion as to whether the claimed 
disorders resulted from a claimed head 
injury during service.

5.  Then, RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


